Exhibit 10.1

 

[tlogo.jpg]

 

STANDARD OFFER, AGREEMENT AND ESCROW

INSTRUCTIONS FOR PURCHASE OF REAL ESTATE

(Non-Residential)

AIR Commercial Real Estate Association

 

    February 24, 2014     (Date for Reference Purposes)

 

1.Buyer.

 

1.1 Ratner Property Management or Assignee, (“Buyer”) hereby offers to purchase
the real property, hereinafter described, from the owner thereof (“Seller”)
(collectively, the “Parties” or individually, a “Party”), through an escrow
(“Escrow”) to close 45 days after the waiver or expiration of the Buyer’s
Contingencies, (“Expected Closing Date”) to be held by McKeehan Escrow Company
(Attn: Alycia Wise) (“Escrow Holder”) whose address is 17835 Ventura Blvd.,
Suite 111, Encino, CA 91316, Phone No. (818) 708-1331, Facsimile No. (818)
708-1478 upon the terms and conditions set forth in this agreement
(“Agreement”). Buyer shall have the right to assign Buyer’s rights hereunder,
but any such assignment shall not relieve Buyer of Buyer’s obligations herein
unless Seller expressly releases Buyer.

 

1.2 The term “Date of Agreement” as used herein shall be the date when by
execution and delivery (as defined in paragraph 20.2) of this document or a
subsequent counteroffer thereto, Buyer and Seller have reached agreement in
writing whereby Seller agrees to sell, and Buyer agrees to purchase, the
Property upon terms accepted by both Parties.

 

2.Property.

 

2.1 The real property (“Property”) that is the subject of this offer consists of
(insert a brief physical description) An approximate 27,360 square foot facility
and an approximate 41,034 square foot facility located upon approximate 226,589
square foot land parcels is located in the City of Sylmar, County of Los
Angeles, State of California, is commonly known by the street address of
12458-12460 Gladstone Avenue and is legally described as: to be provided through
escrow (APN; 2525-019-057 and 058).

 

2.2 If the legal description of the Property is not complete or is inaccurate,
this Agreement shall not be invalid and the legal description shall be completed
or corrected to meet the requirements of Old Republic Title Company (Attn: Judee
Heineman) (“Title Company”), which shall issue the title policy hereinafter
described.

 

2.3 The Property includes, at no additional cost to Buyer, the permanent
improvements thereon, including those items which pursuant to applicable law are
a part of the property, as well as the following items, if any, owned by Seller
and at present located on the Property: electrical distribution systems (power
panel, bus ducting, conduits, disconnects, lighting fixtures); telephone
distribution systems (lines, jacks and connections only); space heaters;
heating, ventilating, air conditioning equipment (“HVAC”); air lines; fire
sprinkler systems; security and fire detection systems; carpets; window
coverings; wall coverings; and

     

(collectively, the “Improvements”).

 

2.4 The fire sprinkler monitor: þ is owned by Seller and included in the
Purchase Price, ¨ is leased by Seller, and Buyer will need to negotiate a new
lease with the fire monitoring company, ¨ ownership will be determined during
Escrow, or ¨ there is no fire sprinkler monitor.

 

2.5 Except as provided in Paragraph 2.3, the Purchase Price does not include
Seller’s personal property, furniture and furnishings, and N/A (none) all of
which shall be removed by Seller prior to Closing.

 

3.Purchase Price.

 

3.1 The purchase price (“Purchase Price”) to be paid by Buyer to Seller for the
Property shall be $9,525,000.00, payable as follows:

 



  (a) Cash down payment, including the Deposit as defined in paragraph 4.3 (or
if an all cash transaction, the Purchase Price):   $ 4,286,250.00            
(Strike if not
applicable) (b) Amount of “New Loan” as defined in paragraph 5.1, if any:   $
5,238,750.00                 Total Purchase Price:   $ 9,525,000.00





 

 



 

 

/s/ GC   PAGE 1 OF 9   /s/ AR           INITIALS       INITIALS

 

©2003 - AIR COMMERCIAL REAL ESTATE ASSOCIATION FORM OFA-11-04/12E

 

 

 

  

3.2 If Buyer is taking title to the Property subject to, or assuming, an
Existing Deed of Trust and such deed of trust permits the beneficiary to demand
payment of fees including, but not limited to, points, processing fees, and
appraisal fees as a condition to the transfer of the Property, Buyer agrees to
pay such fees up to a maximum of 1.5% of the unpaid principal balance of the
applicable Existing Note.

 

4.Deposits.

 

4.1 ¨ Buyer has delivered to Broker a check in the sum of $ __________________,
payable to Escrow Holder, to be delivered by Broker to Escrow Holder within 2 or
____ business days after both Parties have executed this Agreement and the
executed Agreement has been delivered to Escrow Holder, or  þ within 5 business
days after both Parties have executed this Agreement and the executed Agreement
has been delivered to Escrow Holder Buyer shall deliver to Escrow Holder a check
in the sum of $200,000.00. If said check is not received by Escrow Holder within
said time period then Seller may elect to unilaterally terminate this
transaction by giving written notice of such election to Escrow Holder whereupon
neither Party shall have any further liability to the other under this
Agreement. Should Buyer and Seller not enter into an agreement for purchase and
sale, Buyer’s check or funds shall, upon request by Buyer, be promptly returned
to Buyer.

 

4.2Additional deposits:

 

(a) Within 5 business days after the Date of Agreement, Buyer shall deposit with
Escrow Holder the additional sum of $N/A to be applied to the Purchase Price at
the Closing.

 

(b) Within 5 business days after the contingencies discussed in paragraph 9.1
(a) through (k) and 5.2 are approved or waived, Buyer shall deposit with Escrow
Holder the additional sum of $200,000.00 to be applied to the Purchase Price at
the Closing.

 

4.3 Escrow Holder shall deposit the funds deposited with it by Buyer pursuant to
paragraphs 4.1 and 4.2 (collectively the “Deposit”), in a State or Federally
chartered bank in an interest bearing account whose term is appropriate and
consistent with the timing requirements of this transaction. The interest
therefrom shall accrue to the benefit of Buyer, who hereby acknowledges that
there may be penalties or interest forfeitures if the applicable instrument is
redeemed prior to its specified maturity. Buyer’s Federal Tax Identification
Number is_____________________. NOTE: Such interest bearing account cannot be
opened until Buyer’s Federal Tax Identification Number is provided.

 

4.4 Notwithstanding the foregoing, within 5 days after Escrow Holder receives
the monies described in paragraph 4.1 above. Escrow Holder shall release $10 of
said monies to Seller as and for independent consideration for Sellers’
execution of this Agreement and the granting of the contingency period to Buyer
as herein provided. Such independent consideration is non-refundable to Buyer
but shall be credited to the Purchase Price in the event that the purchase of
the Property is completed.

 

5.Financing Contingency. (Strike if not applicable)

 

5.1 This offer is contingent upon Buyer obtaining from an insurance company,
financial institution or other lender, a commitment to lend to Buyer a sum equal
to at least 55% of the Purchase Price, on terms reasonably acceptable to Buyer.
Such loan (“New Loan”) shall be secured by a first deed of trust or mortgage on
the Property. If this Agreement provides for Seller to carry back junior
financing, then Seller shall have the right to approve the terms of the New
Loan. Seller shall have 7 days from receipt of the commitment setting forth the
proposed terms of the New Loan to approve or disapprove of such proposed terms.
If Seller fails to notify Escrow Holder, in writing, of the disapproval within
said 7 days it shall be conclusively presumed that Seller has approved the terms
of the New Loan.

 

5.2 Buyer hereby agrees to diligently pursue obtaining the New Loan. If Buyer
shall fail to notify its Broker, Escrow Holder and Seller, in writing within 30
days following the Date of Agreement, that the New Loan has been obtained, it
shall be conclusively presumed that Buyer has not waived this New Loan
contingency.

 

5.3 If, after due diligence, Buyer shall notify its Broker, Escrow Holder and
Seller, in writing, within the time specified in paragraph 5.2 hereof, that
Buyer has obtained said New Loan, this Agreement shall not be terminated. If
Buyer has not waived this contingency in writing, Buyer shall be entitled to the
prompt return of the Deposit, plus any interest earned thereon, less only Escrow
Holder and Title Company cancellation fees and costs, which Buyer shall pay.

 

7.Real Estate Brokers.

 

7.1 The following real estate broker(s) (“Brokers”) and brokerage relationships
exist in this transaction and are consented to by the Parties (check the
applicable boxes):

 

þ Colliers International  Greater Los Angeles, Inc. represents Seller
exclusively (“Seller’s Broker”);       þ Commercial Asset Group represents Buyer
exclusively (“Buyer’s Broker”); or       ¨ ________________________________
represents both Seller and Buyer (“Dual Agency”).

 

The Parties acknowledge that Brokers are the procuring cause of this Agreement.
See paragraph 24 regarding the nature of a real estate agency relationship.
Buyer shall use the services of Buyer’s Broker exclusively in connection with
any and all negotiations and offers with respect to the Property for a period of
1 year from the date inserted for reference purposes at the top of page 1.

 

7.2 Buyer and Seller each represent and warrant to the other that he/she/it has
had no dealings with any person, firm, broker or finder in connection with the
negotiation of this Agreement and/or the consummation of the purchase and sale
contemplated herein, other than the Brokers named in paragraph 7.1, and no
broker or other person, firm or entity, other than said Brokers is/are entitled
to any commission or finder’s fee in connection with this transaction as the
result of any dealings or acts of such Party. Buyer and Seller do each hereby
agree to indemnify, defend, protect and hold the other harmless from and against
any costs, expenses or liability for compensation, commission or charges which
may be claimed by any broker, finder or other similar party, other than said
named Brokers by reason of any dealings or act of the indemnifying Party.

 

8.Escrow and Closing.

 

8.1 Upon acceptance hereof by Seller, this Agreement, including any
counteroffers incorporated herein by the Parties, shall constitute not only the
agreement of purchase and sale between Buyer and Seller, but also instructions
to Escrow Holder for the consummation of the Agreement through the Escrow.
Escrow Holder shall not prepare any further escrow instructions restating or
amending the Agreement unless specifically so instructed by the Parties or a
Broker herein. Subject to the reasonable approval of the Parties, Escrow Holder
may, however, include its standard general escrow provisions.

 

/s/ GC   PAGE 2 OF 9   /s/ AR           INITIALS       INITIALS

 

©2003 - AIR COMMERCIAL REAL ESTATE ASSOCIATION FORM OFA-11-04/12E

 

 

 

 

8.2 As soon as practical after the receipt of this Agreement and any relevant
counteroffers, Escrow Holder shall ascertain the Date of Agreement as defined in
paragraphs 1.2 and 20.2 and advise the Parties and Brokers, in writing, of the
date ascertained.

 

8.3 Escrow Holder is hereby authorized and instructed to conduct the Escrow in
accordance with this Agreement, applicable law and custom and practice of the
community in which Escrow Holder is located, including any reporting
requirements of the Internal Revenue Code. In the event of a conflict between
the law of the state where the Property is located and the law of the state
where the Escrow Holder is located, the law of the state where the Property is
located shall prevail.

 

8.4 Subject to satisfaction of the contingencies herein described, Escrow Holder
shall close this escrow (the “Closing”) by recording a general warranty deed (a
grant deed in California) and the other documents required to be recorded, and
by disbursing the funds and documents in accordance with this Agreement.

 

8.5 Buyer and Seller shall each pay one-half of the Escrow Holder’s charges and
Seller shall pay the usual recording fees and any required documentary transfer
taxes, Seller shall pay the premium for a standard coverage owner’s or joint
protection policy of title insurance. (See also paragraph 11)

 

8.6 Escrow Holder shall verify that all of Buyer’s contingencies have been
satisfied or waived prior to Closing. The matters contained in paragraphs 9.1
subparagraphs (b), (c), (d), (e), (g), (i), (n), and (o), 9.4, 9.5, 12, 13, 14,
16, 18, 20, 21, 22, and 24 are, however, matters of agreement between the
Parties only and are not instructions to Escrow Holder.

 

8.7 If this transaction is terminated for non-satisfaction and non-waiver of a
Buyer’s Contingency, as defined in paragraph 9.2, then neither of the Parties
shall thereafter have any liability to the other under this Agreement, except to
the extent of a breach of any affirmative covenant or warranty in this
Agreement. In the event of such termination, Buyer shall be promptly refunded
all funds deposited by Buyer with Escrow Holder, less only the $10 provided for
in paragraph 4.4 and the Title Company and Escrow Holder cancellation fees and
costs, all of which shall be Buyer’s obligation. If this transaction is
terminated as a result of Seller’s breach of this Agreement then Seller shall
pay the Title Company and Escrow Holder cancellation fees and costs.

 

8.8 The Closing shall occur on the Expected Closing Date, or as soon thereafter
as the Escrow is in condition for Closing; provided, however, that if the
Closing does not occur by the Expected Closing Date and said Date is not
extended by mutual instructions of the Parties, a Party not then in default
under this Agreement may notify the other Party, Escrow Holder, and Brokers, in
writing that, unless the Closing occurs within 5 business days following said
notice, the Escrow shall be deemed terminated without further notice or
instructions.

 

8.9 Except as otherwise provided herein, the termination of Escrow shall not
relieve or release either Party from any obligation to pay Escrow Holder’s fees
and costs or constitute a waiver, release or discharge of any breach or default
that has occurred in the performance of the obligations, agreements, covenants
or warranties contained therein.

 

8.10 If this sale of the Property is not consummated for any reason other than
Seller’s breach or default, then at Seller’s request, and as a condition to any
obligation to return Buyer’s deposit (see paragraph 21), Buyer shall within 5
days after written request deliver to Seller, at no charge, copies of all
surveys, engineering studies, soil reports, maps, master plans, feasibility
studies and other similar items prepared by or for Buyer that pertain to the
Property. Provided, however, that Buyer shall not be required to deliver any
such report if the written contract which Buyer entered into with the consultant
who prepared such report specifically forbids the dissemination of the report to
others.

 

9.Contingencies to Closing.

 

9.1 The Closing of this transaction is contingent upon the satisfaction or
waiver of the following contingencies. IF BUYER FAILS TO NOTIFY ESCROW HOLDER,
IN WRITING, OF THE WAIVER OF ANY OF SAID CONTINGENCIES WITHIN THE TIME SPECIFIED
THEREIN, IT SHALL BE CONCLUSIVELY PRESUMED THAT BUYER HAS NOT APPROVED SUCH
ITEM, MATTER OR DOCUMENT. Buyer’s conditional approval shall constitute
disapproval, unless provision is made by the Seller within the time specified
therefore by the Buyer in such conditional approval or by this Agreement,
whichever is later, for the satisfaction of the condition imposed by the Buyer.
Escrow Holder shall promptly provide all Parties with copies of any written
disapproval or conditional approval which it receives. With regard to
subparagraphs (a) through (m) the pre-printed time periods shall control unless
a different number of days is inserted in the spaces provided.

 

(a) Disclosure. Seller shall make to Buyer, through Escrow, all of the
applicable disclosures required by law (See AIR Commercial Real Estate
Association (“AIR”) standard form entitled “Seller’s Mandatory Disclosure
Statement”) and provide Buyer with a completed Property Information Sheet
(“Property information Sheet”) concerning the Property, duly executed by or on
behalf of Seller in the current form or equivalent to that published by the AIR
within 10 or ____ days following the Date of Agreement. Buyer has 10 days from
the receipt of said disclosures to approve or disapprove the matters disclosed.

 

(b) Physical Inspection. Buyer has 21 days from the receipt of the Property
Information Sheet or the Date of Agreement, whichever is later, to satisfy
itself with regard to the physical aspects and size of the Property, Buyer may
cancel escrow for any reason, or no reason at all during such 21 day Inspection
period.

 

(c) Hazardous Substance Conditions Report. Buyer has 21 days from the receipt of
the Property information Sheet or the Date of Agreement, whichever is later, to
satisfy itself with regard to the environmental aspects of the Property. Seller
recommends that Buyer obtain a Hazardous Substance Conditions Report concerning
the Property and relevant adjoining properties. Any such report shall be paid
for by Buyer. A “Hazardous Substance” for purposes of this Agreement is defined
as any substance whose nature and/or quantity of existence, use, manufacture,
disposal or effect, render it subject to Federal, state or local regulation,
investigation, remediation or removal as potentially injurious to public health
or welfare. A “Hazardous Substance Condition” for purposes of this Agreement is
defined as the existence on, under or relevantly adjacent to the Property of a
Hazardous Substance that would require remediation and/or removal under
applicable Federal, state or local law.

 

(d) Soil Inspection. Buyer has 21 days from the receipt of the Property
Information Sheet or the Date of Agreement, whichever is later, to satisfy
itself with regard to the condition of the soils on the Property. Seller
recommends that Buyer obtain a soil test report, Any such report shall be paid
for by Buyer, Seller shall provide Buyer copies of any soils report that Seller
may have within 10 days of the Date of Agreement.

 

(e) Governmental Approvals. Buyer has 21 days from the Date of Agreement to
satisfy itself with regard to approvals and permits from governmental agencies
or departments which have or may have jurisdiction over the Property and which
Buyer deems necessary or desirable in connection with its intended use of the
Property, including, but not limited to, permits and approvals required with
respect to zoning, planning, building and safety, fire, police, handicapped and
Americans with Disabilities Act requirements, transportation and environmental
matters.

 

(f) Conditions of Title. Escrow Holder shall cause a current commitment for
title insurance (“Title Commitment”) concerning the Property issued by the Title
Company, as well as legible copies of all documents referred to in the Title
Commitment (“Underlying Documents”), and a scaled and dimensioned plot showing
the location of any easements to be delivered to Buyer within 10 or ______ days
following the Date of Agreement. Buyer has 10 days from the receipt of the Title
Commitment, the Underlying Documents and the plot plan to satisfy itself with
regard to the condition of title. The disapproval by Buyer of any monetary
encumbrance, which by the terms of this Agreement is not to remain against the
Property after the Closing, shall not be considered a failure of this
contingency, as Seller shall have the obligation, at Seller’s expense, to
satisfy and remove such disapproved monetary encumbrance at or before the
Closing.

 

(g) Survey. Buyer has 21 days from the receipt of the Title Commitment and
Underlying Documents to satisfy itself with regard to any ALTA title supplement
based upon a survey prepared to American Land Title Association (“ALTA”)
standards for an owner’s policy by a licensed surveyor, showing the legal
description and boundary lines of the Property, any easements of record, and any
improvements, poles, structures and things located within 10 feet of either side
of the Property boundary lines. Any such survey shall be prepared at Buyer’s
direction and expense. If Buyer has obtained a survey and approved the ALTA
title supplement, Buyer may elect within the period allowed for Buyer’s approval
of a survey to have an ALTA extended coverage owner’s form of title policy, in
which event Buyer shall pay any additional premium attributable thereto.

 

(h) Existing Leases and Tenancy Statements. Seller shall within 3 days of the
Date of Agreement provide both Buyer and Escrow Holder with legible copies of
all leases, subleases or rental arrangements (collectively, “Existing Leases”)
affecting the Property, and 30 days with a tenancy statement (“Estoppel
Certificate”) in the latest form or equivalent to that published by the AIR,
executed by each tenant and subtenant of the Property. Seller shall use its best
efforts to have each tenant complete and execute an Estoppel Certificate. Buyer
has 10 days from the receipt of said Existing Leases and Estoppel Certificates
to satisfy itself with regard to the Existing teases and any other tenancy
issues. If there is any material difference between the estoppel certificate and
the lease that was provided by Seller, Buyer shall have the right to terminate
this agreement without penalty and receive their entire deposit back minus $10
and the Escrow cancellation fee.

 

(i) Owner’s Association. Seller shall within 10 or ____ days of the Date of
Agreement provide Buyer with a statement and transfer package from any owner’s
association servicing the Property. Such transfer package shall at a minimum
include: copies of the association’s bylaws, articles of incorporation, current
budget and financial statement. Buyer has 10 days from the receipt of such
documents to satisfy itself with regard to the association.

 

(j) Other Agreements. Seller shall within or 3 days of the Date of Agreement
provide Buyer with legible copies of all other agreements (“Other Agreements”)
known to Seller that will affect the Property after Closing. Buyer has 10 days
from the receipt of said Other Agreements to satisfy itself with regard to such
Agreements. Such “other agreements” shall include any and all operating
statements (3 most recent years), any property related bills (most recent 12
months), any environmental reports, and governmental notices, any correspondence
from neighboring properties, any surveys, and any Tenant correspondences in
Sellers possession.

 

/s/ GC   PAGE 3 OF 9   /s/ AR           INITIALS       INITIALS

 

©2003 - AIR COMMERCIAL REAL ESTATE ASSOCIATION FORM OFA-11-04/12E

 

 

 

 

(k) Financing. If paragraph 5 hereof dealing with a financing contingency has
not been stricken, the satisfaction or waiver of such New Loan contingency.

 

(l) Existing Notes. If paragraph 3.1(c) has not been stricken, Seller shall
within 10 or ____ days of the Date of Agreement provide Buyer with legible
copies of the Existing Notes, Existing Deeds of Trust and related agreements
(collectively, “Loan Documents”) to which the Property will remain subject after
the Closing. Escrow Holder shall promptly request from the holders of the
Existing Notes a beneficiary statement (“Beneficiary Statement”) confirming: (1)
the amount of the unpaid principal balance, the current interest rate, and the
date to which interest is paid, and (2) the nature and amount of any impounds
held by the beneficiary in connection with such loan. Buyer has 10 or ____ days
from the receipt of the Loan Documents and Beneficiary Statements to satisfy
itself with regard to such financing. Buyer’s obligation to close is conditioned
upon Buyer being able to purchase the Property without acceleration or change in
the terms of any Existing Notes or charges to Buyer except as otherwise provided
in this Agreement or approved by Buyer, provided, however, Buyer shall pay the
transfer fee referred to in paragraph 3.2 hereof. Likewise if Seller is to carry
back a Purchase Money Note then Seller shall within 10 or ____ days of the Date
of Agreement provide Buyer with a copy of the proposed Purchase Money Note and
Purchase Money Deed of Trust. Buyer has 10 or ____ days from the receipt of such
documents to satisfy itself with regard to the form and content thereof.

 

(m) Personal Property. In the event that any personal property is included in
the Purchase Price, Buyer has 10 or ____ days from the Date of Agreement to
satisfy itself with regard to the title condition of such personal property.
Seller recommends that Buyer obtain a UCC-1 report. Any such report shall be
paid for by Buyer. Seller shall provide Buyer copies of any liens or
encumbrances affecting such personal property that it is aware of within 10 or
____ days of the Date of Agreement.

 

(n) Destruction, Damage or Loss. There shall not have occurred prior to the
Closing, a destruction of, or damage or loss to, the Property or any portion
thereof, from any cause whatsoever, which would cost more than $50,000,00 to
repair or cure. If the cost of repair or cure is $10,000.00 or less, Seller
shall repair or cure the loss prior to the Closing. Buyer shall have the option,
within 10 days after receipt of written notice of a loss costing more than
$50,000.00 to repair or cure, to either terminate this Agreement or to purchase
the Property notwithstanding such loss, but without deduction or offset against
the Purchase Price, If the cost to repair or cure is more than $50,000.00, and
Buyer does not elect to terminate this Agreement. Buyer shall be entitled to any
insurance proceeds applicable to such loss. Unless otherwise notified in
writing. Escrow Holder shall assume no such destruction, damage or loss has
occurred prior to Closing.

 

(o) Material Change. Buyer shall have 10 days following receipt of written
notice of a Material Change within which to satisfy itself with regard to such
change. “Material Change” shall mean a substantial adverse change in the use,
occupancy, tenants, title, or condition of the Property that occurs after the
date of this offer and prior to the Closing. Unless otherwise notified in
writing. Escrow Holder shall assume that no Material Change has occurred prior
to the Closing.

 

(p) Seller Performance. The delivery of all documents and the due performance by
Seller of each and every undertaking and agreement to be performed by Seller
under this Agreement.

 

(q) Brokerage Fee. Payment at the Closing of such brokerage fee as is specified
in this Agreement or later written instructions to Escrow Holder executed by
Seller and Brokers (“Brokerage Fee”). It is agreed by the Parties and Escrow
Holder that Brokers are a third party beneficiary of this Agreement insofar as
the Brokerage Fee is concerned, and that no change shall be made with respect to
the payment of the Brokerage Fee specified in this Agreement, without the
written consent of Brokers.

 

9.2 All of the contingencies specified in subparagraphs (a) through (m) of
paragraph 9.1 are for the benefit of, and may be waived by, Buyer, and may be
elsewhere herein referred to as “Buyer’s Contingencies.”

 

9.3 If any of Buyer’s Contingencies or any other matter subject to Buyer’s
approval is disapproved as provided for herein in a timely manner (“Disapproved
Item”). Seller shall have the right within 10 days following the receipt of
notice of Buyer’s disapproval to elect to cure such Disapproved Item prior to
the Expected Closing Date (“Seller’s Election”). Seller’s failure to give to
Buyer within such period, written notice of Seller’s commitment to cure such
Disapproved Item on or before the Expected Closing Date shall be conclusively
presumed to be Seller’s Election not to cure such Disapproved Item. If Seller
elects, either by written notice or failure to give written notice, not to cure
a Disapproved Item. Buyer shall have the right, within 10 days after Seller’s
Election to either accept title to the Property subject to such Disapproved
Item, or to terminate this Agreement. Buyer’s failure to notify Seller in
writing of Buyer’s election to accept title to the Property subject to the
Disapproved Item without deduction or offset shall constitute Buyer’s election
to terminate this Agreement. Unless expressly provided otherwise herein.
Seller’s right to cure shall not apply to the remediation of Hazardous Substance
Conditions or to the Financing Contingency. Unless the Parties mutually instruct
otherwise, if the time periods for the satisfaction of contingencies or for
Seller’s and Buyer’s elections would expire on a date after the Expected Closing
Date, the Expected Closing Date shall be deemed extended for 3 business days
following the expiration of: (a) the applicable contingency period(s), (b) the
period within which the Seller may elect to cure the Disapproved Item, or (c) if
Seller elects not to cure, the period within which Buyer may elect to proceed
with this transaction, whichever is later.

 

9.4 Buyer understands and agrees that until such time as all Buyer’s
Contingencies have been satisfied or waived. Seller and/or its agents may
solicit, entertain and/or accept back-up offers to purchase the Property.

 

9.5 The Parties acknowledge that extensive local, state and Federal legislation
establish broad liability upon owners and/or users of real property for the
investigation and remediation of Hazardous Substances. The determination of the
existence of a Hazardous Substance Condition and the evaluation of the impact of
such a condition are highly technical and beyond the expertise of Brokers. The
Parties acknowledge that they have been advised by Brokers to consult their own
technical and legal experts with respect to the possible presence of Hazardous
Substances on the Property or adjoining properties, and Buyer and Seller are not
relying upon any investigation by or statement of Brokers with respect thereto.
The Parties hereby assume all responsibility for the impact of such Hazardous
Substances upon their respective interests herein.

 

10.Documents Required at or Before Closing:

 

10.1 Five days prior to the Closing date Escrow Holder shall obtain an updated
Title Commitment concerning the Property from the Title Company and provide
copies thereof to each of the Parties.

 

10.2 Seller shall deliver to Escrow Holder in time for delivery to Buyer at the
Closing:

 

(a) Grant or general warranty deed, duly executed and in recordable form,
conveying fee title to the Property to Buyer.

 

(b) If applicable, the Beneficiary Statements concerning Existing Note(s).

 

(c) If applicable, the Existing Leases and Other Agreements together with duly
executed assignments thereof by Seller and Buyer. The assignment of Existing
Leases shall be on the most recent Assignment and Assumption of Lessor’s
Interest in Lease form published by the AIR or its equivalent.

 

(d) If applicable, Estoppel Certificates executed by Seller and/or the tenant(s)
of the Property.

 

(e) An affidavit executed by Seller to the effect that Seller is not a “foreign
person” within the meaning of Internal Revenue Code Section 1445 or successor
statutes. If Seller does not provide such affidavit in form reasonably
satisfactory to Buyer at least 3 business days prior to the Closing. Escrow
Holder shall at the Closing deduct from Seller’s proceeds and remit to the
Internal Revenue Service such sum as is required by applicable Federal law with
respect to purchases from foreign sellers.

 

(f) If the Property is located in California, an affidavit executed by Seller to
the effect that Seller is not a “nonresident” within the meaning of California
Revenue and Tax Code Section 18662 or successor statutes. If Seller does not
provide such affidavit in form reasonably satisfactory to Buyer at least 3
business days prior to the Closing. Escrow Holder shall at the Closing deduct
from Seller’s proceeds and remit to the Franchise Tax Board such sum as is
required by such statute.

 

(g) If applicable, a bill of sale, duly executed, conveying title to any
included personal property to Buyer.

 

(h) If the Seller is a corporation, a duly executed corporate resolution
authorizing the execution of this Agreement and the sale of the Property.

 

(i) Seller shall provide to Buyer any keys. Tenant contact Information. Vendor
contact information, and any and all warranty Information in Sellers possession.

 

10.3 Buyer shall deliver to Seller through Escrow:

 

(a) The cash portion of the Purchase Price and such additional sums as are
required of Buyer under this Agreement shall be deposited by Buyer with Escrow
Holder, by federal funds wire transfer, or any other method acceptable to Escrow
Holder in immediately collectable funds, no later than 2:00 P.M. on the business
day prior to the Expected Closing Date provided, however, that Buyer shall not
be required to deposit such monies into Escrow if at the time set for the
deposit of such monies Buyers contingencies have not been waived or if Seller is
in default or has indicated that it will not perform any of its obligations
hereunder, instead, in such circumstances in order to reserve its rights to
proceed Buyer need only provide Escrow with evidence establishing that the
required monies were available.

 

(b) If a Purchase Money Note and Purchase Money Deed of Trust are called for by
this Agreement, the duly executed originals of those documents, the Purchase
Money Deed of Trust being in recordable form, together with evidence of fire
insurance on the improvements in the amount of the full replacement cost naming
Seller as a mortgage loss payee, and a real estate tax service contract (at
Buyer’s expense), assuring Seller of notice

 

/s/ GC   PAGE 4 OF 9   /s/ AR           INITIALS       INITIALS

 

©2003 - AIR COMMERCIAL REAL ESTATE ASSOCIATION FORM OFA-11-04/12E

 

 

 

 

(c) The Assignment and Assumption of Lessor’s Interest in Lease form specified
in paragraph 10.2(c) above, duly executed by Buyer.

 

(d) Assumptions duly executed by Buyer of the obligations of Seller that accrue
after Closing under any Other Agreements.

 

(e) If applicable, a written assumption duly executed by Buyer of the loan
documents with respect to Existing Notes.

 

(f) If the Buyer is a corporation, a duly executed corporate resolution
authorizing the execution of this Agreement and the purchase of the Property.

 

10.4 At Closing, Escrow Holder shall cause to be issued to Buyer a standard
coverage (or ALTA extended, if elected pursuant to 9.1(g)) owner’s form policy
of title insurance effective as of the Closing, issued by the Title Company in
the full amount of the Purchase Price, insuring title to the Property vested in
Buyer, subject only to the exceptions approved by Buyer. In the event there is a
Purchase Money Deed of Trust in this transaction, the policy of title insurance
shall be a joint protection policy insuring both Buyer and Seller.

 

IMPORTANT: IN A PURCHASE OR EXCHANGE OF REAL PROPERTY, IT MAY BE ADVISABLE TO
OBTAIN TITLE INSURANCE IN CONNECTION WITH THE CLOSE OF ESCROW SINCE THERE MAY BE
PRIOR RECORDED LIENS AND ENCUMBRANCES WHICH AFFECT YOUR INTEREST IN THE PROPERTY
BEING ACQUIRED. A NEW POLICY OF TITLE INSURANCE SHOULD BE OBTAINED IN ORDER TO
ENSURE YOUR INTEREST IN THE PROPERTY THAT YOU ARE ACQUIRING.

 

11.Prorations and Adjustments.

 

11.1 Taxes. Applicable real property taxes and special assessment bonds shall be
prorated through Escrow as of the date of the Closing, based upon the latest tax
bill available. The Parties agree to prorate as of the Closing any taxes
assessed against the Property by supplemental bill levied by reason of events
occurring prior to the Closing. Payment of the prorated amount shall be made
promptly in cash upon receipt of a copy of any supplemental bill.

 

11.2 Insurance. WARNING: Any insurance which Seller may have maintained will
terminate on the Closing. Buyer is advised to obtain appropriate Insurance to
cover the Property.

 

11.3 Rentals, Interest and Expenses. Scheduled rentals, interest on Existing
Notes, utilities, and operating expenses shall be prorated as of the date of
Closing. The Parties agree to promptly adjust between themselves outside of
Escrow any rents received after the Closing.

 

11.4 Security Deposit. Security Deposits held by Seller shall be given to Buyer
as a credit to the cash required of Buyer at the Closing.

 

11.5 Post Closing Matters. Any item to be prorated that is not determined or
determinable at the Closing shall be promptly adjusted by the Parties by
appropriate cash payment outside of the Escrow when the amount due is
determined.

 

11.6 Variations in Existing Note Balances. In the event that Buyer is purchasing
the Property subject to an Existing Deed of Trust(s), and in the event that a
Beneficiary Statement as to the applicable Existing Note(s) discloses that the
unpaid principal balance of such Existing Note(s) at the closing will be more or
less than the amount set forth in paragraph 3.1(c) hereof (“Existing Note
Variation”), then the Purchase Money Note(s) shall be reduced or increased by an
amount equal to such Existing Note Variation. If there is to be no Purchase
Money Note, the cash required at the Closing per paragraph 3.1(a) shall be
reduced or increased by the amount of such Existing Note Variation.

 

11.7 Variations in New Loan Balance. In the event Buyer is obtaining a New Loan
and the amount ultimately obtained exceeds the amount set forth in paragraph
5.1, then the amount of the Purchase Money Note, if any, shall be reduced by the
amount of such excess.

 

11.8 Owner’s Association Fees. Escrow Holder shall: (i) bring Seller’s account
with the association current and pay any delinquencies or transfer fees from
Seller’s proceeds, and (ii) pay any up front fees required by the association
from Buyer’s funds.

 

12.Representations and Warranties of Seller and Disclaimers.

 

12.1 Seller’s warranties and representations shall survive the Closing and
delivery of the deed for a period of 1 year, and any lawsuit or action based
upon them must be commenced within such time period. Seller’s warranties and
representations are true, material and relied upon by Buyer and Brokers in all
respects. As used herein, the term “seller has no knowledge” means the actual
knowledge (as opposed to constructive, deemed or imputed knowledge) of Don
Wagner, whom Seller represents Is the most knowledgeable person with respect to
the matters covered by Seller’s representations and warranties. If at any time
after the execution of this Agreement either Buyer or Seller becomes aware of
any information previously unknown to it which makes a representation or
warranty contained in this Agreement untrue in any material respect, said party
shall promptly disclose such Information in a written notice to the other party
hereto. Provided that the party making the representation, has taken no willful
act to cause the representation to become untrue, said party shall not be in
default under this Agreement and the sole remedy of the other party shall be to
either (i) terminate this Agreement by written notice within five (5) business
days of the date on which the non-breaching party becomes aware of such fact
(“Notice Date”). In which event this Agreement, without further action of the
parties, shall become null and void such that neither party shall have any
further rights or obligations under this Agreement except for those rights and
obligations which by their terms expressly survive any such termination, or (ii)
elect to proceed to Closing. In which case such party shall be deemed to have
walved its rights with respect to any such breach of representation or warranty
or (iii), Seller shall reimburse Buyer for actual out of pocket expenses up to
$25,000.00, Incurred by Buyer as a results of such misrepresentation. In the
event the non-breaching party falls to deliver such termination notice to the
breaching party on or before the Notice Date, then the non-breaching party shall
conclusively be deemed to have elected to proceed under clause (ii) of the
preceding sentence. Seller hereby makes the following warranties and
representations to Buyer and Brokers:

 

(a) Authority of Seller. Seller is the owner of the Property and/or has the full
right, power and authority to sell, convey and transfer the Properly to Buyer as
provided herein, and to perform Seller’s obligations hereunder.

 

(b) Maintenance During Escrow and Equipment Condition At Closing. Except as
otherwise provided in paragraph 9.1(n) hereof, Seller shall maintain the
Property until the Closing in its present condition, ordinary wear and tear
excepted.

 

(c) Hazardous Substances/Storage Tanks. Seller has no knowledge, except as
otherwise disclosed to Buyer in writing, of the existence or prior existence on
the Property of any Hazardous Substance, nor of the existence or prior existence
of any above or below ground storage tank.

 

(d) Compliance. Seller has no knowledge of any aspect or condition of the
Property which violates applicable laws, rules, regulations, codes or covenants,
conditions or restrictions, or of improvements or alterations made to the
Property without a permit where one was required, or of any unfulfilled order or
directive of any applicable governmental agency or casualty insurance company
requiring any investigation, remediation, repair, maintenance of improvement be
performed on the Property.

 

(e) Changes in Agreements, Prior to the Closing, Seller will not violate or
modify any Existing Lease or Other Agreement, or create any new leases or other
agreements affecting the Property, without Buyers written approval, which
approval will not be unreasonably withheld.

 

(f) Possessory Rights. Seller has no knowledge that anyone will, at the Closing,
have any right to possession of the Property, except as disclosed by this
Agreement or otherwise in writing to Buyer.

 

(g) Mechanics’ Liens. There are no unsatisfied mechanics’ or materialmens’ lien
rights concerning the Property. Seller has no knowledge of any existing
mechanics or material mechanics liens concerning Property.

 

(h) Actions, Suits or Proceedings. Seller has no knowledge of any actions, suits
or proceedings pending or threatened before any commission, board, bureau,
agency, arbitrator, court or tribunal that would affect the Property or the
right to occupy or utilize same.

 

(i) Notice of Changes, Seller will promptly notify Buyer and Brokers in writing
of any Material Change (see paragraph 9.1(0)) affecting the Property that
becomes known to Seller prior to the Closing.

 

(j) No Tenant Bankruptcy Proceedings. Seller has no notice or knowledge that any
tenant of the Property is the subject of a bankruptcy or insolvency proceeding.

 

(k) No Seller Bankruptcy Proceedings. Seller is not the subject of a bankruptcy,
insolvency or probate proceeding.

 

(i) Personal Property. Seller has no knowledge that anyone will, at the Closing,
have any right to possession of any personal property included in the Purchase
Price nor knowledge of any liens or encumbrances affecting such personal
properly, except as disclosed by this Agreement or otherwise in writing to
Buyer.

 

12.2 Buyer hereby acknowledges that, except as otherwise stated in this
Agreement, Buyer is purchasing the Property in its existing condition and will,
by the time called for herein, make or have waived all inspections of the
Property Buyer believes are necessary to protect its own interest in, and its
contemplated use of, the Property. The Parties acknowledge that, except as
otherwise stated in this Agreement, no representations, inducements, promises,
agreements, assurances, oral or written, concerning the Property, or any aspect
of the occupational safety and health laws, Hazardous Substance laws, or any
other act, ordinance or law, have been made by either Party or Brokers, or
relied upon by either Party hereto.

 

12.3 In the event that Buyer learns that a Seller representation or warranty is
untrue prior to the Closing, and Buyer elects to purchase the Property anyway
then, and in that event, Buyer waives any right that it may have to bring an
action or proceeding against Seller or Brokers regarding said representation or
warranty.

 

12.4 Any environmental reports, soils reports, surveys, and other similar
documents which were prepared by third party consultants and provided to Buyer
by Seller or Seller’s representatives, have been delivered as an accommodation
to Buyer and without any representation or warranty as to the sufficiency,
accuracy, completeness, and/or validity of said documents, all of which Buyer
relies on at its own risk. Seller believes said documents to be accurate, but
Buyer is advised to retain appropriate consultants to review said documents and
investigate the Property.

 

13.Possession.

 

Possession of the Property shall be given to Buyer at the Closing subject to the
rights of tenants under Existing Leases.

  

/s/ GC   PAGE 5 OF 9   /s/ AR           INITIALS       INITIALS

 

© 2003 - AIR COMMERCIAL REAL ESTATE ASSOCIATION FORM OFA-11-04/12E

 

 

 

 

14.Buyer’s Entry.

 

At any time during the Escrow period, Buyer, and its agents and representatives,
shall have the right at reasonable times and subject to rights of tenants, to
enter upon the Property for the purpose of making inspections and tests
specified in this Agreement. No destructive testing shall be conducted, however,
without Seller’s prior approval which shall not be unreasonably withheld.
Following any such entry or work, unless otherwise directed in writing by
Seller, Buyer shall return the Property to the condition it was in prior to such
entry or work, including the recompaction or removal of any disrupted soil or
material as Seller may reasonably direct. All such inspections and tests and any
other work conducted or materials furnished with respect to the Property by or
for Buyer shall be paid for by Buyer as and when due and Buyer shall indemnify,
defend, protect and hold harmless Seiler and the Property of and from any and
all claims, liabilities, losses, expenses (including reasonable attorneys’
fees), damages, including those for injury to person or property, arising out of
or relating to any such work or materials or the acts or omissions of Buyer, its
agents or employees in connection therewith.

 

15.Further Documents and Assurances.

 

The Parties shall each, diligently and in good faith, undertake all actions and
procedures reasonably required to place the Escrow in condition for Closing as
and when required by this Agreement. The Parties agree to provide all further
information, and to execute and deliver all further documents, reasonably
required by Escrow Holder or the Title Company.

 

16.Attorneys’ Fees.

 

If any Party or Broker brings an action or proceeding (including arbitration)
involving the Properly whether founded in tort, contract or equity, or to
declare rights hereunder, the Prevailing Party (as hereafter defined) in any
such proceeding, action, or appeal thereon, shall be entitled to reasonable
attorneys’ fees. Such fees may be awarded in the same suit or recovered in a
separate suit, whether or not such action or proceeding is pursued to decision
or judgment. The term “Prevailing Party” shall include, without limitation, a
Party or Broker who substantially obtains or defeats the relief sought, as the
case may be, whether by compromise, settlement, judgment, or the abandonment by
the other Party or Broker of its claim or defense. The attorneys’ fees award
shall not be computed in accordance with any court Fee schedule, but shall be
such as to fully reimburse all attorneys’ fees reasonably incurred.

 

17.Prior Agreements/Amendments.

 

17.1 This Agreement supersedes any and all prior agreements between Seller and
Buyer regarding the Property.

 

17.2 Amendments to this Agreement are effective only if made in writing and
executed by Buyer and Seller.

 

18.Broker’s Rights.

 

19.Notices.

 

19.1 Whenever any Party, Escrow Holder or Brokers herein shall desire to give or
serve any notice, demand, request, approval, disapproval or other communication,
each such communication shall be in writing and shall be delivered personally,
by messenger or by mail, postage prepaid, to the address set forth in this
Agreement or by facsimile transmission.

 

19.2 Service of any such communication shall be deemed made on the date of
actual receipt if personally delivered. Any such communication sent by regular
mail shall be deemed given 48 hours after the same is mailed. Communications
sent by United States Express Mail or overnight courier that guarantee next day
delivery shall be deemed delivered 24 hours after delivery of the same to the
Postal Service or courier. Communications transmitted by facsimile transmission
and e-mail shall be deemed delivered upon telephonic confirmation of receipt
(confirmation report from fax machine is sufficient), provided a copy is also
delivered via delivery or mail. If such communication is received on a Saturday,
Sunday or legal holiday, it shall be deemed received on the next business day.

 

19.3 Any Party or Broker hereto may from time to time, by notice in writing,
designate a different address to which, or a different person or additional
persons to whom, all communications are thereafter to be made.

 

20.Duration of Offer.

 

20.1 If this offer is not accepted by Seller on or before 5:00 P.M. according to
the time standard applicable to the city of Los Angeles on the date of Tuesday,
February 25, 2014, it shall be deemed automatically revoked.

 

20.2 The acceptance of this offer, or of any subsequent counteroffer hereto,
that creates an agreement between the Parties as described in paragraph 1.2,
shall be deemed made upon delivery to the other Party or either Broker herein of
a duly executed writing unconditionally accepting the last outstanding offer or
counteroffer.

 

21.LIQUIDATED DAMAGES. (This Liquidated Damages paragraph is applicable only if
initialed by both Parties).

THE PARTIES AGREE THAT IT WOULD BE IMPRACTICABLE OR EXTREMELY DIFFICULT TO FIX,
PRIOR TO SIGNING THIS AGREEMENT, THE ACTUAL DAMAGES WHICH WOULD BE SUFFERED BY
SELLER IF BUYER FAILS TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT.
THEREFORE, IF, AFTER THE SATISFACTION OR WAIVER OF ALL CONTINGENCIES PROVIDED
FOR THE BUYER’S BENEFIT, BUYER BREACHES THIS AGREEMENT, SELLER SHALL BE ENTITLED
TO LIQUIDATED DAMAGES IN THE AMOUNT OF Actual amount held by Escrow. UPON
PAYMENT OF SAID SUM TO SELLER, BUYER SHALL BE RELEASED FROM ANY FURTHER
LIABILITY TO SELLER, AND ANY ESCROW CANCELLATION FEES AND TITLE COMPANY CHARGES
SHALL BE PAID BY SELLER.

 



  /s/ AR   /s/ GC     Buyer Initials   Seller Initials  

 

22.ARBITRATION OF DISPUTES. (This Arbitration of Disputes paragraph is
applicable only if initialed by both Parties)

 

22.1 ANY CONTROVERSY AS TO WHETHER SELLER IS ENTITLED TO THE LIQUIDATED DAMAGES
AND/OR BUYER IS ENTITLED TO THE RETURN OF DEPOSIT MONEY, SHALL BE DETERMINED BY
BINDING ARBITRATION BY, AND UNDER THE COMMERCIAL RULES OF THE AMERICAN
ARBITRATION ASSOCIATION (“COMMERCIAL RULES”). ARBITRATION HEARINGS SHALL BE HELD
IN THE COUNTY WHERE THE PROPERTY IS LOCATED. ANY SUCH CONTROVERSY SHALL BE
ARBITRATED BY 3 ARBITRATORS WHO SHALL BE IMPARTIAL REAL ESTATE BROKERS WITH AT
LEAST 5 YEARS OF FULL TIME EXPERIENCE IN BOTH THE AREA WHERE THE PROPERTY IS
LOCATED AND THE TYPE OF REAL ESTATE THAT IS THE SUBJECT OF THIS AGREEMENT. THEY
SHALL BE APPOINTED UNDER THE COMMERCIAL RULES. THE ARBITRATORS SHALL HEAR AND
DETERMINE SAID CONTROVERSY IN ACCORDANCE WITH APPLICABLE LAW, THE INTENTION OF
THE PARTIES AS EXPRESSED IN THIS AGREEMENT AND ANY AMENDMENTS THERETO, AND UPON
THE EVIDENCE PRODUCED AT AN ARBITRATION HEARING. PRE-ARBITRATION DISCOVERY SHALL
BE PERMITTED IN ACCORDANCE WITH THE COMMERCIAL RULES OR STATE LAW APPLICABLE TO
ARBITRATION PROCEEDINGS. THE AWARD SHALL BE EXECUTED BY AT LEAST 2 OF THE 3
ARBITRATORS, BE RENDERED WITHIN 30 DAYS AFTER THE CONCLUSION OF THE HEARING, AND
MAY INCLUDE ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY PER PARAGRAPH 16
HEREOF, JUDGMENT MAY BE ENTERED ON THE AWARD IN ANY COURT OF COMPETENT
JURISDICTION NOTWITHSTANDING THE FAILURE OF A PARTY DULY NOTIFIED OF THE
ARBITRATION HEARING TO APPEAR THEREAT.

 

22.2 BUYER’S RESORT TO OR PARTICIPATION IN SUCH ARBITRATION PROCEEDINGS SHALL
NOT BAR SUIT IN A COURT OF COMPETENT JURISDICTION BY THE BUYER FOR DAMAGES
AND/OR SPECIFIC PERFORMANCE UNLESS AND UNTIL THE ARBITRATION RESULTS IN AN AWARD
TO THE SELLER OF LIQUIDATED DAMAGES, IN WHICH EVENT SUCH AWARD SHALL ACT AS A
BAR AGAINST ANY ACTION BY BUYER FOR DAMAGES AND/OR SPECIFIC PERFORMANCE.

 

22.3 NOTICE: BY INITIALING IN THE SPACE BELOW YOU ARE AGREEING TO HAVE ANY
DISPUTE ARISING OUT OF THE MATTERS INCLUDED IN THE “ARBITRATION OF DISPUTES”
PROVISION DECIDED BY NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA LAW AND YOU
ARE GIVING UP ANY RIGHTS YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A
COURT OR JURY TRIAL. BY INITIALING IN THE SPACE BELOW YOU ARE GIVING UP YOUR
JUDICIAL RIGHTS TO DISCOVERY AND APPEAL, UNLESS SUCH RIGHTS ARE SPECIFICALLY
INCLUDED IN THE “ARBITRATION OF DISPUTES” PROVISION. IF YOU REFUSE TO SUBMIT TO
ARBITRATION AFTER AGREEING TO THIS PROVISION, YOU MAY BE COMPELLED TO ARBITRATE
UNDER THE AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE. YOUR AGREEMENT TO
THIS ARBITRATION PROVISION IS VOLUNTARY.

 

/s/ GC   PAGE 6 OF 9   /s/ AR           INITIALS       INITIALS

 

©2003 - AIR COMMERCIAL REAL ESTATE ASSOCIATION FORM OFA-11-04/12E

 

 

 

 

WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING
OUT OF THE MATTERS INCLUDED IN THE “ARBITRATION OF DISPUTES” PROVISION TO
NEUTRAL ARBITRATION.

 

  /s/ AR   /s/ GC     Buyer Initials   Seller Initials  

 

23.Miscellaneous.

 

23.1 Binding Effect.   This Agreement shall be binding on the Parties without
regard to whether or not paragraphs 21 and 22 are initialed by both of the
Parties. Paragraphs 21 and 22 are each incorporated into this Agreement only if
initialed by both Parties at the time that the Agreement is executed.

 

23.2 Applicable Law.   This Agreement shall be governed by, and paragraph 22.3
is amended to refer to, the laws of the state in which the Property is located.
Any litigation or arbitration between the Parties hereto concerning this
Agreement shall be initiated in the county in which the Property is located.

 

23.3 Time of Essence.   Time is of the essence of this Agreement.

 

23.4 Counterparts.   This Agreement may be executed by Buyer and Seller in
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. Escrow Holder, after
verifying that the counterparts are identical except for the signatures, is
authorized and instructed to combine the signed signature pages on one of the
counterparts, which shall then constitute the Agreement.

 

23.5 Waiver of Jury Trial.   THE PARTIES HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING INVOLVING THE PROPERTY OR ARISING OUT
OF THIS AGREEMENT.

 

23.6 Conflict.   Any conflict between the printed provisions of this Agreement
and the typewritten or handwritten provisions shall be controlled by the
typewritten or handwritten provisions.

 

23.7 1031 Exchange.    Both Seller and Buyer agree to cooperate with each other
in the event that either or both wish to participate in a 1031 exchange. Any
party initiating an exchange shall bear all costs of such exchange.

 

23.8 Days.    Unless otherwise specifically indicated to the contrary, the word
“days” as used in this Agreement shall mean and refer to calendar days.

 

24.Disclosures Regarding The Nature of a Real Estate Agency Relationship.

 

24.1 The Parties and Brokers agree that their relationship(s) shall be governed
by the principles set forth in the applicable sections of the California Civil
Code, as summarized in paragraph 24.2.

 

24.2 When entering into a discussion with a real estate agent regarding a real
estate transaction, a Buyer or Seller should from the outset understand what
type of agency relationship or representation it has with the agent or agents in
the transaction. Buyer and Seller acknowledge being advised by the Brokers in
this transaction, as follows:

 

(a) Seller’s Agent. A Seller’s agent under a listing agreement with the Seller
acts as the agent for the Seller only. A Seller’s agent or subagent has the
following affirmative obligations; (1) To the Seller: A fiduciary duty of almost
care, integrity, honesty, and loyalty in dealings with the Seller. (2) To the
Buyer and the Seller: a. Diligent exercise of reasonable skills and care in
performance of the agent’s duties. b. A duty of honest and fair dealing and good
faith. c. A duty to disclose all facts known to the agent materially affecting
the value or desirability of the property that are not known to, or within the
diligent attention and observation of, the Parties. An agent is not obligated to
reveal to either Party any confidential information obtained from the other
Party which does not involve the affirmative duties set forth above.

 

(b) Buyer’s Agent. A selling agent can, with a Buyer’s consent, agree to act as
agent for the Buyer only. In these situations, the agent is not the Seller’s
agent, even if by agreement the agent may receive compensation for services
rendered, either in full or in part from the Seller. An agent acting only for a
Buyer has the following affirmative obligations. (1) To the Buyer: A fiduciary
duty of utmost care, integrity, honesty, and loyalty in dealings with the Buyer.
(2) To the Buyer and the Seller: a. Diligent exercise of reasonable skills and
care in performance of the agent’s duties. b. A duty of honest and fair dealing
and good faith. c. A duty to disclose all facts known to the agent materially
affecting the value or desirability of the property that are not known to, or
within the diligent attention and observation of, the Parties. An agent is not
obligated to reveal to either Party any confidential information obtained from
the other Party which does not involve the affirmative duties set forth above.

 

(c) Agent Representing Both Seller and Buyer. A real estate agent, either acting
directly or through one or more associate licenses, can legally be the agent of
both the Setter and the Buyer in a transaction, but only with the knowledge and
consent of both the Seller and the Buyer. (1) In a dual agency situation, the
agent has the following affirmative obligations to both the Seller and the
Buyer: a. A fiduciary duty of utmost care, integrity honesty and loyalty in the
dealings with either Seller or the Buyer. b. Other duties to the Seller and the
Buyer as stated above in their respective sections (a) or (b) of this paragraph
24.2. (2) In representing both Seller and Buyer, the agent may not without the
express permission of the respective Party, disclose to the other Party that the
Seller will accept a price less than the listing price or that the Buyer will
pay a price greater than the price offered. (3) The above duties of the agent in
a real estate transaction do not relieve a Seller or Buyer from the
responsibility to protect their own interests. Buyer and Seller should carefully
read all agreements to assure that they adequately express their understanding
of the transaction. A real estate agent is a person qualified to advise about
real estate. If legal or tax advice is desired, consult a competent
professional.

 

(d) Further Disclosures. Throughout this transaction Buyer and Seller may
receive more than one disclosure, depending upon the number of agents assisting
in the transaction. Buyer and Seller should each read its contents each time it
is presented, considering the relationship between them and the real estate
agent in this transaction and that disclosure. Brokers have no responsibility
with respect to any default or breach hereof by either Party. The Parties agree
that no lawsuit or other legal proceeding involving any breach of duty, error or
omission relating to this transaction may be brought against Broker more than
one year after the Date of Agreement and that the liability (including court
costs and attorneys’ fees), of any Broker with respect to any breach of duty,
error or omission relating to this Agreement shall not exceed the fee received
by such Broker pursuant to this Agreement; provided, however, that the foregoing
limitation on each Broker’s liability shall not be applicable to any gross
negligence or willful misconduct of such Broker.

 

24.3 Confidential Information: Buyer and Seller agree to identify to Brokers as
“Confidential” any communication or information given Brokers that is considered
by such Party to be confidential.

 

25.   Construction of Agreement. In construing this Agreement, all headings and
titles are for the convenience of the Parties only and shall not be considered a
part of this Agreement. Whenever required by the context, the singular shall
include the plural and vice versa. Unless otherwise specifically indicated to
the contrary, the word “days” as used in this Agreement shall mean and refer to
calendar days. This Agreement shall not be construed as if prepared by one of
the Parties, but rather according to its fair meaning as a whole, as if both
Parties had prepared it,

 

26Additional Provisions:

 

Additional provisions of this offer, if any, are as follows or are attached
hereto by an addendum consisting of paragraphs 28 through 33. (If there are no
additional provisions write “NONE”.)

 

                               

 

/s/ GC PAGE 7 OF 9 /s/ AR       INITIALS   INITIALS

 

©2003 - AIR COMMERCIAL REAL ESTATE ASSOCIATION FORM OFA-11-04/12E

 

 

 

 

ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AIR COMMERCIAL
REAL ESTATE ASSOCIATION OR BY ANY BROKER AS TO THE LEGAL SUFFICIENCY, LEGAL
EFFECT, OR TAX CONSEQUENCES OF THIS AGREEMENT OR THE TRANSACTION TO WHICH IT
RELATES. THE PARTIES ARE URGED TO:

 

1.       SEEK ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS
AGREEMENT.

2.       RETAIN APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE CONDITION
OF THE PROPERTY. SAID INVESTIGATION SHOULD INCLUDE BUT NOT BE LIMITED TO: THE
POSSIBLE PRESENCE OF HAZARDOUS SUBSTANCES, THE ZONING OF THE PROPERTY, THE
INTEGRITY AND CONDITION OF ANY STRUCTURES AND OPERATING SYSTEMS, AND THE
SUITABILITY OF THE PROPERTY FOR BUYER’S INTENDED USE.

 

WARNING: IF THE PROPERTY IS LOCATED IN A STATE OTHER THAN CALIFORNIA, CERTAIN
PROVISIONS OF THIS AGREEMENT MAY NEED TO BE REVISED TO COMPLY WITH THE LAWS OF
THE STATE IN WHICH THE PROPERTY IS LOCATED.

 

NOTE:

 

1.         THIS FORM IS NOT FOR USE IN CONNECTION WITH THE SALE OF RESIDENTIAL
PROPERTY.



2.         IF EITHER PARTY IS A CORPORATION, IT IS RECOMMENDED THAT THIS
AGREEMENT BE SIGNED BY TWO CORPORATE OFFICERS.

 

The undersigned Buyer offers and agrees to buy the Property on the terms and
conditions stated and acknowledges receipt of a copy hereof.

 

BROKER:         BUYER:       Commercial Asset Group   Ratner Property Management
            Attn:                 By: /S/ ADOM RATNER-STAUBER Title:     Date:
2/25/14 Address:     Name Printed: Adom Ratner-Stauber       Title:  
Telephone:(____)     Telephone:(____)   Facsimile:(____)     Facsimile:(____)  
Email:     Email:   Federal ID No.             By:   Broker/Agent DRE License
#:                                               Date:       Name Printed:      
Title:       Address:       Telephone:(          )       Facsimile:(____)      
Email:       Federal ID No.  

 

27.Acceptance.

 

27.1 Seller accepts the foregoing offer to purchase the Properly and hereby
agrees to sell the Property to Buyer on the terms and conditions therein
specified.

 

27.2 Seller acknowledges that Brokers have been retained to locate a Buyer and
are the procuring cause of the purchase and sale of the Property set forth in
this Agreement. In consideration of real estate brokerage service rendered by
Brokers, Seller agrees to pay Brokers a real estate Brokerage Fee pursuant to
separate agreement, if, and only if, Closing occurs. This Agreement shall serve
as an irrevocable instruction to Escrow Holder to pay such Brokerage Fee to
Brokers out of the proceeds accruing to the account of Seller at the Closing.

 

27.3 Seller acknowledges receipt of a copy hereof and authorizes Brokers to
deliver a signed copy to Buyer.

 

NOTE: A PROPERTY INFORMATION SHEET IS REQUIRED TO BE DELIVERED TO BUYER BY
SELLER UNDER THIS AGREEMENT.

 

BROKER:         SELLER:       Colliers International Greater Los Angeles Inc.  
Eaco Corporation       Attn:     By:   /S/ GLEN F. CEILEY Title:     Date:  
Address: 16830 Ventura Boulevard, Suite J   Name Printed:   Encino, California
91436   Title:   Telephone: (818) 905-5800   Telephone:(____)   Facsimile: (818)
325-4000   Facsimile:(____)   Email:     Email:   Federal ID No.:              
By:   Broker/Agent DRE License #:   CI: 01908231                               
Date:       Name Printed:       Title:       Address: 1500 N. Lakeview Ave.    
Anaheim, CA 92807     Telephone:(          )       Facsimile:(____)       Email:
      Federal ID No.:  

 

/s/ GC PAGE 8 OF 9 /s/ AR       INITIALS   INITIALS

 

©2003 - AIR COMMERCIAL REAL ESTATE ASSOCIATION FORM OFA-11-04/12E

 

 

 

  



NOTICE: These forms are often modified to meet changing requirements of law and
industry needs. Always write or call to make sure you are utilizing the most
current form: AIR Commercial Real Estate Association, 500 N Brand Blvd. Suite
900, Glendale, CA 91203.

Telephone No. (213) 687-8777, Fax No.: (213) 687-8616.

 

© Copyright 2003 By AIR Commercial Real Estate Association.

All rights reserved.

No part of these works may be reproduced in any form without permission in
writing.

 

/s/ GC PAGE 9 OF 9 /s/ AR       INITIALS   INITIALS

 

©2003 - AIR COMMERCIAL REAL ESTATE ASSOCIATION FORM OFA-11-04/12E

 

 

 

 

ADDENDUM TO STANDARD OFFER, AGREEMENT AND ESCROW INSTRUCTIONS FOR PUCHASE OF
REAL PROPERTY DATED FOR REFERENCE PURPOSES ONLY, FEBRUARY 24, 2014 BY AND
BETWEEN: RATNER PROPERTY MANAGEMENT OR ASSIGNEE AS BUYER AND EACO CORPORATION AS
SELLER FOR PROPERTY 12458-12460 GLADSTONE AVENUE, SYLMAR, CALIFORNIA.

 

Buyer and Seller hereby agree to amend the terms and conditions of the above
described lease as follows:

 

28. AS-IS PROVISIONS:   “AS IS” SALE. EXCEPT FOR THE REPRESENTATIONS, WARRANTIES
AND TERMS EXPRESSLY SET FORTH IN THIS AGREEMENT, BUYER AGREES THAT IT IS
PURCHASING THE PROPERTY ON AN “AS IS” BASIS BASED ON ITS OWN INVESTIGATION OF
THE PROPERTY AND THE SELLER’S MANDATORY DISCLOSURE STATEMENT, AND THAT SELLER
HAS NOT MADE ANY REPRESENTATION, WARRANTY OR GUARANTY, EXPRESS OR IMPLIED, OTHER
THAN AS SET FORTH IN THIS AGREEMENT. BUYER IS A SOPHISTICATED REAL ESTATE
INVESTOR AND IS, OR WILL BE AS OF THE CLOSE OF ESCROW, FAMILIAR WITH THE
PROPERTY AND ITS SUITABILITY FOR BUYER’S INTENDED USE.       29. RELEASE
PROVISIONS:   Buyer hereby releases Seller from any and all liability in
connection with any claims which Buyer may have against Seller, and Buyer hereby
agrees that it will not assert any claims, for contribution, cost recovery,
diminution in value or otherwise, against Seller relating directly or indirectly
to the existence of Hazardous Materials or Hazardous Substances (as such terms
are defined below) on, or environmental conditions of, the Property unless
Seller was aware of such conditions intentionally not disclosed to Buyer, in
which case this release shall not apply. In furtherance of this intention, Buyer
hereby expressly waives any and all rights and benefits conferred upon it by the
provisions of California Civil Code Section 1542, which provides as follows:    
      “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

 

    /s/ AR     BUYER’S INITIALS

 

   

Buyer acknowledges that the foregoing acknowledgments, releases and waivers
including without limitation the waiver of the provisions of California Civil
Code Section 1542 were expressly bargained for. As used herein, the term
“Hazardous Materials” or “Hazardous Substances” mean:

hazardous wastes, hazardous substances, hazardous constituents, toxic substances
or related materials, whether solids, liquids or gases, including, but not
limited to substances defined as “hazardous wastes,” “hazardous substances,”
“toxic substances,” “pollutants,” “contaminants,” “radioactive materials,” or
other similar designations in, or otherwise subject to regulation under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. § 9601 et seq., as amended by the Superfund Amendments and

 

  Initials: /s/ GC     /s/ AR

 

 

 

 

ADDENDUM TO STANDARD OFFER, AGREEMENT AND ESCROW INSTRUCTIONS FOR PUCHASE OF
REAL PROPERTY DATED FOR REFERENCE PURPOSES ONLY, FEBRUARY 24, 2014 BY AND
BETWEEN: RATNER PROPERTY MANAGEMENT OR ASSIGNEE AS BUYER AND EACO CORPORATION AS
SELLER FOR PROPERTY 12458-12460 GLADSTONE AVENUE, SYLMAR, CALIFORNIA.

 

    Reauthorization Act of 1986, 42 U.S.C. § 11001, et seq.; the Toxic Substance
Control Act, 15 U.S.C. § 2601 et seq.; the Hazardous Materials Transportation
Act, 49 U.S.C. § 1802; the Resource Conservation and Recovery Act, 42 U.S.C. §
6901 et seq.; the Clean Water Act, 33 U.S.C. § 1251 et seq.; the Safe Drinking
Water Act, 42 U.S.C. § 300(f) et seq.; the Clean Air Act, 42 U.S.C. § 7401 et
seq.; the Solid Waste Disposal Act, 42 U.S.C. § 3251 et seq.; Sections 25115,
25117, 25122.7, 25140, 25249.8, 25281, 25316, 25501 and 25316 of the California
Health and Safety Code; and Article 9 or Article 11 of Title 22 of the
California Administrative Code, Division 4, Chapter 20; all as amended from time
to time, and any similar state statutes; as the same may be amended from time to
time; and in any permits, licenses, approvals, plans, rules, regulations or
ordinance adopted, or other criteria and guidelines promulgated pursuant to the
preceding laws or other similar federal, state or local laws, regulations, rules
or ordinances now or hereafter in effect relating to environmental matters
(collectively, the “Environmental Laws”); and any other substances, constituents
or wastes subject to any applicable federal, state or local law, regulation or
ordinance, including any Environmental Law now or hereafter in effect, including
but not limited to petroleum, refined petroleum products, waste oil, waste
aviation or motor vehicle fuel, and asbestos.       30. SELLER DEFAULT:   If
Seller defaults in its obligations to sell and convey the Property to Buyer
pursuant to this Agreement, Buyer’s sole and exclusive remedy shall be to elect
one of the following: (a) to terminate this Agreement, in which event Buyer
shall be entitled to the return by Escrow Holder to Buyer of the Deposit and
Seller shall reimburse Buyer for actual out of pocket due diligence costs up to
$25,000.00, or (b) to bring a suit for specific performance provided that any
suit for specific performance must be brought as to the Property within sixty
(60) days of Seller’s default, Buyer’s waiving the right to bring suit at any
later date to the extent permitted by law. This Agreement confers no present
right, title or interest in the Property to Buyer and Buyer agrees not to file a
lis pendens or other similar notice against the Property except in connection
with, and after, the proper filing of a suit for specific performance.       31.
ASSIGNMENT:   Notwithstanding anything in Paragraph 1.1 to the contrary, Buyer
shall not assign any of its rights, obligations or liabilities hereunder, except
that Buyer may assign this Agreement or its rights, obligations or liabilities
hereunder to an Assignee provided that such assignment does not have the effect
of delaying the Closing in any respect and provided further that such assignment
shall not relieve Buyer of any of its obligations under this Agreement.      
32. BUYER’S INDEMNIFICATION   Buyer shall indemnify, defend, and hold harmless
Seller and Seller’s employees, partners, subsidiaries, parents, affiliates,
shareholders, officers, directors, attorneys, agents, and affiliates, and its
predecessors, successors and assigns, from and against all liabilities, claims,
losses, actions, damages, fines, costs, expenses, causes of action and demands
arising out of Buyer’s failure to perform or satisfy any of its contractual or
legal obligations arising from the ownership and operation of the Property to
the extent such obligations relate and are applicable to periods on or after the
Closing Date

 

  Initials: /s/ GC     /s/ AR

 

 

 

 

ADDENDUM TO STANDARD OFFER, AGREEMENT AND ESCROW INSTRUCTIONS FOR PUCHASE OF
REAL PROPERTY DATED FOR REFERENCE PURPOSES ONLY, FEBRUARY 24, 2014 BY AND
BETWEEN: RATNER PROPERTY MANAGEMENT OR ASSIGNEE AS BUYER AND EACO CORPORATION AS
SELLER FOR PROPERTY 12458-12460 GLADSTONE AVENUE, SYLMAR, CALIFORNIA. 

 

33. SELLER’S INDEMNIFICATION   Seller shall indemnify, defend, and hold harmless
Buyer and Buyer’s employees, partners, subsidiaries, parents, affiliates,
shareholders, officers, directors, attorneys, agents, and affiliates, and their
predecessors, successors and assigns, from and against all liabilities, claims,
losses, actions, damages, fines, costs, expenses, causes of action and demands
arising out of Seller’s failure to perform or satisfy any of its contractual or
legal obligations arising from the ownership and operation of the Property to
the extent such obligations relate and are applicable to periods prior to the
Closing Date.

 

CONSULT YOUR ATTORNEY/ADVISORS - This document has been prepared for approval by
your attorney. No representation or recommendation is made by Colliers
International Greater Los Angeles, Inc. or the American Industrial Real Estate
Association (A.I.R.), or their agents or employees, regarding this document or
the transaction to which it relates. These are questions for your attorney.

 

On any real estate transaction, it is recommended that you consult with a
professional, such as a civil engineer, industrial hygienist or other person
with experience in evaluating the condition of the property, including the
possible presence of asbestos, hazardous materials and underground storage
tanks.

 

In addition, please be advised that an Owner or Tenant of real property may be
subject to the Americans with Disabilities Act (the ADA), a Federal law codified
at 42 USC Section 12101 et seq. Among other requirements of the ADA that could
apply to your property, Title III of the ADA requires Owners and Tenants of
“public accommodations” to remove barriers to access by disabled persons and
provide auxiliary aids and services for hearing, vision or speech impaired
persons by January 26, 1992. The regulations under Title III of the ADA are
codified at 28 CFR Part 36.

 

Colliers International Greater Los Angeles, Inc. recommends that you and your
attorney, engineer and/or architect review the ADA and the regulations, and, if
appropriate, your proposed lease agreement, to determine if this law would apply
to you, and the nature of the equipment.

 

All other terms and conditions of the above described lease shall remain
unchanged

 

BUYER:   SELLER: RATNER PROPERTY MANAGEMENT OR ASSIGNEE   EACO CORPORATION      
BY: /S/ ADOM RATNER-STAUBER   BY:   /S/ GLEN F. CEILEY           BY: Adom
Ratner-Stauber   BY:  

 

  Initials: /s/ GC     /s/ AR

 

 

 